

















Without Prejudice
Private & Confidential




March 22, 2019


Koert VandenEnden
3436 W 7th Ave
Vancouver, BC V6R 1W1


Re:    Termination and Severance Agreement
Further to our recent discussions, set out below are the terms we have agreed
upon regarding the ending of your employment with Arbutus Biopharma Corporation
(the “Company”). Please review the letter and enclosure carefully and seek any
advice you deem appropriate.
1.
Your last day of work will be March 31, 2019 (the “Termination Date”). You will
receive any earned but unpaid Base Salary, and three (3) accrued and unused
vacation time as of this date.

2.
Subject to you executing and returning the attached Release within fourteen (14)
days of the Termination Date, you will be provided with (1) a lump sum payment
in the amount of CAD$43,538, less required deductions, this payment represents
eight (8) weeks of your Base Salary plus (2) you will be paid CAD$21,225, less
required deductions, which represents payment of a pro-rated bonus based on the
your days worked with the Company during the Termination Year; (3) a lump-sum in
the amount of CAD$56,660, less required deductions, this payment represents 20%
of your annual base salary; and (4) an acceleration of all stock options such
that they are all vested on the agreed exit date and an extension of the
exercise period for all stock options to twelve (12) months after your initial
consulting contract terminates unless exercised by you (collectively, (1), (2),
(3) and (4) are the “Severance”), subject to applicable tax withholding,
provided that you satisfy the Conditions (as defined herein) within the Deadline
(as defined herein). The Severance will be paid in a lump sum within ten (10)
business days following the last day of the Deadline, assuming the Release (as
defined herein) is in effect and no longer revocable.

3.
Except as noted in paragraphs 1 and 2 of this letter, no other payments will be
provided to you and no perquisites or benefits of any nature or kind will be
provided or continued.

4.
Release

The payments and other terms described above are in full satisfaction of all
matters and claims related to your employment with the Company and as such we
will require you to sign a release in favour of the Company. A copy of the
Release is enclosed.
5.
Consulting

Following your Termination Date, you will enter in to a consulting agreement
with the Company, the principal terms of which will be that you will provide
transitional business management services to the Company for a period of six (6)
months. A formal consulting agreement will be provided to you in due course.


        



--------------------------------------------------------------------------------

 


Per recent Compensation Committee approval, any options granted to you will
expire twelve (12) months after the initial consulting contract terminates
unless exercised by you.
6.
Confidentiality, Non-Competition and Non-Solicitation

We take this opportunity to remind you of your on-going obligations to the
Company regarding Confidentiality, Non-Competition and Non-Solicitation as set
out in your Employment Agreement. By signing this letter and accepting the
payments referred to above, you acknowledge and agree that you are bound by
these obligations.
Notwithstanding anything in this letter, the attached General Release or the
Confidentiality, Non-Competition and Non-Solicitation as set out in your
Employment Agreement (collectively, the “Agreements”), nothing in the Agreements
prohibits you from reporting possible violations of United States federal law or
regulation to any United States governmental agency or entity, including but not
limited to the Department of Justice, the Securities and Exchange Commission,
the Congress, and any agency Inspector General, or making other disclosures that
are protected under the whistleblower provisions of United States federal law or
regulation without prior authorization from or any notice to the Company.


I trust the above terms are an accurate reflection of our agreement. To confirm
your acceptance and to allow us to process the payment and expeditiously address
the other matters, I ask that you sign (in the presence of a witness) and return
to me the enclosed Release no later than 14 days from the Termination Date. Your
signature will constitute a binding agreement between you and the Company.
Koert, thank you for your service to the Company and best wishes in your future
endeavours.


Yours truly,
 
Mark Murray,
President and Chief Executive Officer
/encls




        2 of 2



--------------------------------------------------------------------------------

 


GENERAL RELEASE
The Executive agrees, for himself, his spouse, heirs, executor or administrator,
assigns, insurers, attorneys, and other persons or entities acting or purporting
to act on his behalf (the “Executive’s Parties”), to irrevocably and
unconditionally release, acquit, and forever discharge the Company, its
affiliates, subsidiaries, directors, officers, employees, shareholders,
partners, agents, representatives, predecessors, successors, assigns, insurers,
attorneys, benefit plans sponsored by the Company, and said plans’ fiduciaries,
agents and trustees (the “Company’s Parties”), from any and all actions, causes
of action, suits, claims, obligations, liabilities, debts, demands, contentions,
damages, judgments, levies, and executions of any kind, whether in law or in
equity, known or unknown, which the Executive’s Parties have, have had, or may
in the future claim to have against the Company’s Parties by reason of, arising
out of, related to, or resulting from the Executive’s employment with the
Company or the termination of that employment. This release specifically
includes without limitation any claims arising in tort or contract, any claim
based on wrongful discharge, any claim based on breach of contract, any claim
arising under federal, state or local law prohibiting race, sex, age, religion,
national origin, handicap, disability, or other forms of discrimination, any
claim arising under federal, state, or local law concerning employment
practices, and any claim relating to compensation or benefits. It is understood
and agreed that the waiver of benefits and claims contained in this section does
not include (a) a waiver of the right to payment of any vested, non-forfeitable
benefits to which the Executive or a beneficiary of the Executive may be
entitled under the terms and provisions of any employee benefit plan of the
company which have accrued as of the Date of Termination, and (b) does not
include a waiver of the right to benefits and payment of consideration to which
the Executive may be entitled under this Agreement or any of the agreements
contemplated by this Agreement (including the indemnification agreement and the
stock option agreement). The Executive acknowledges that he is entitled to only
the severance benefits and compensation set forth in this Agreement, and that
all other claims for any other benefits or compensation are hereby waived,
except those expressly stated in the preceding sentence.
Executive agrees that he will not make any derogatory statements, either oral or
written, or otherwise disparage any of the Company’s Parties or their products,
employees, services, work and/or employment.
The Company agrees that it will not make any derogatory statements, either oral
or written, or otherwise disparage any of the Executive’s Parties.
The Executive hereby acknowledges his understanding that under this Agreement he
is releasing any known or unknown claims he may have.
The Executive expressly waives and relinquishes all rights and benefits under
that section and any law of any jurisdiction of similar effect with respect to
his release of claims.


[Signature Page Follows]


        3 of 3



--------------------------------------------------------------------------------

 


    
IN WITNESS WHEREOF I have hereunto set my hand this _____ day of             
2019.




SIGNED, SEALED and DELIVERED by Koert VandenEnden in the presence of:




   
Signature
 
    
Name 
    
Address 
    

    
Occupation
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
 



    
Koert VandenEnden







        4 of 4

